RENDERED: APRIL 23, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals
                            NO. 2020-CA-0229-MR

RICHARD DEVORE                                                    APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE BARRY WILLETT, JUDGE
                        ACTION NO. 18-CI-005741


COMMONWEALTH OF KENTUCKY,
KENTUCKY UNEMPLOYMENT
INSURANCE COMMISSION; AND
UNITED PARCEL SERVICE, INC.                                        APPELLEES


                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

ACREE, JUDGE: Richard DeVore appeals the January 15, 2020 order of the

Jefferson Circuit Court affirming the Kentucky Unemployment Insurance

Commission’s (“KUIC”) decision upholding the denial of his request for

unemployment benefits. After careful consideration, we affirm.
                                FACTS AND PROCEDURE

                 DeVore was employed by United Parcel Service Co.1 (“UPS”) as a

Flight Crew Scheduling Technician. As part of his job, he was authorized to

release crewmembers early from their shifts under certain circumstances.

However, if DeVore released a crewmember early, he was responsible for entering

a release code into UPS’s computer system reducing the number of hours for

which that crewmember would be compensated.

                 On May 19, 2018, DeVore released a crewmember from his shift six

hours early, but he did not enter the release code into UPS’s computer system.

This resulted in the crewmember remaining in paid status for his entire shift. As a

result, DeVore was terminated on May 25, 2018, for “falsification of

documentation.” (Trial Record (“T.R.”) at 100.)

                 DeVore filed for unemployment benefits on June 3, 2018 with the

local office of the Kentucky Division of Unemployment Insurance (“the

Division”). His claim for benefits was denied on June 20, 2018. (Id. at 115.) The

Division found that DeVore was disqualified from receiving benefits because he

“knowingly violated a reasonable and uniformly enforced rule of the employer.”

(Id.) The only evidence presented by UPS of disqualification was a form




1
    DeVore identifies UPS as United Parcel Service, Inc.

                                                -2-
describing the reason for DeVore’s termination and an email between two UPS

employees.2 (Id. at 109-14.)

              DeVore appealed to the Unemployment Appeals Branch. In his

appeal letter, DeVore acknowledged UPS had a policy allowing crewmembers to

be released from work early for a reduction in pay. However, he contended there

was no explicit policy forbidding him from allowing a flight crewmember to leave

early and still get paid for an entire shift. (Id. at 118.) A telephonic evidentiary

hearing was held before a referee on July 10, 2018. UPS was not present and

DeVore was the only person to testify. The following exchange took place:

              Referee: Okay. When did they say that the document
                       falsification occurred; on what date?

              DeVore: May 19, 2018.

              Referee: Okay. And what did they say that you did on
                       that day that was the falsification of the
                       document?

              DeVore: They said that in the computer I did not put a
                      release code for the crewmember.

              Referee: What does that mean? I don’t understand you.

              DeVore: And so, by -- by doing that, I violated their
                      policy.

              Referee: Okay. What is it really -- what does it mean to
                       put a release code in the computer?

2
  The email is between two apparent UPS employees and contains abbreviations and terminology
that this Court is unfamiliar with. We are unable to understand its meaning.

                                            -3-
DeVore: That means, I told a crewmember that he can be
        released from duty for that particular date --

Referee: So, you sent someone home?

DeVore: -- or our timeframe.

Referee: You sent someone home?

DeVore: Yes.

Referee: Okay. And then, what do -- what does it mean
         to not put the release code in? What were the
         -- what was the effect of that?

DeVore: If I did not do that, it would be a pay issue.

Referee: So, they would be paid for the whole day?

          ....

Referee: Okay. On May 19th, 2018, did you fail to put
         in the release code when you sent this crew
         member home early?

DeVore: I did not put the release code up on the line.

Referee: Why not?

DeVore: Because at the time, you know, there was no
        really written -- a policy or -- in my opinion, no
        policy or rule that the company and you know,
        in its training manuals that really prohibited
        that. So, I had the option to either do it or do it
        -- or not do it.

Referee: You had the option to falsify documentation?




                            -4-
             DeVore: Well, in my opinion, that wasn’t falsifying
                     documentation.

             Referee: Okay. You sent someone home early and you
                      didn’t note that; why?

             DeVore: It was that -- it was --

             Referee: How is that not falsification?

             DeVore: It was -- it was a discretion. You know -- but
                     just beforehand -- you know, before 2016, we
                     had the option to release a crew member and
                     that was even done by crew scheduling
                     management personnel.

                       ....

             Referee: All right, I’m going to -- I’m just going to go
                      ahead and cut to the heart of the matter. In your
                      appeal letter, it says that a -- a flight crew
                      member to request to be released from his
                      company obligations earlier than normal and
                      take a reduction in pay; is that correct?

             DeVore: Correct.

                       ....

             Referee: If they go home early, they had to take a
                      reduction in pay; is that correct?

             DeVore: Correct.

             Referee: Okay. And you failed to put in the code to
                      indicate that he went home early?

             DeVore: No, I did not put the code in there.

(Id. at 90-92.)

                                        -5-
             Based on DeVore’s own admission, the referee concluded he was

discharged for dishonesty and disqualified him from benefits. (Id. at 146-47.)

DeVore appealed that decision to the KUIC. The KUIC affirmed the Referee’s

decision on September 12, 2018. (Id. at 42-43.) It found that DeVore intentionally

failed to enter the release code, which amounted to a deliberate falsification of

business records. (Id. at 157-158.) It further found DeVore’s allegation that he

had the discretion to allow an employee to leave work early without a reduction in

pay not credible. (Id.)

             DeVore then sought judicial review from the Jefferson Circuit Court,

contending that substantial evidence did not support the KUIC’s decision to

disqualify him from benefits and that it improperly placed the burden of proof on

him to prove that he wasn’t disqualified. The circuit court affirmed the KUIC’s

decision on January 15, 2020. This appeal followed.

                            STANDARD OF REVIEW

             “The standard of review of an unemployment benefit decision is

whether the Commission’s findings of fact were supported by substantial evidence

and whether the agency correctly applied the law to the facts.” Downey v. Ky.

Unemployment Ins. Comm’n, 479 S.W.3d 85, 88 (Ky. App. 2015). Substantial

evidence is “evidence which has sufficient probative value to induce conviction in

the minds of reasonable people.” Kentucky Unemployment Ins. Comm’n v. Cecil,


                                         -6-
381 S.W.3d 238, 245 (Ky. 2012). “If the reviewing court concludes the rule of law

was correctly applied to facts supported by substantial evidence, the final order of

the agency must be affirmed.” Id. at 246. “As the fact-finder, the KUIC has the

exclusive authority to weigh the evidence and the credibility of the witnesses.”

Thompson v. Kentucky Unemployment Ins. Comm’n, 85 S.W.3d 621, 626 (Ky.

App. 2002).

                                    ANALYSIS

              DeVore first argues that UPS failed to present any competent

evidence supporting the KUIC’s decision to disqualify him from benefits due to

dishonesty. This is merely a challenge to the sufficiency of the evidence. DeVore

places great emphasis on the fact that UPS did not appear at the evidentiary

hearing before the Referee to provide sworn testimony and that the only evidence it

presented was the aforementioned form describing why he was terminated and an

email. We conclude that DeVore’s own admissions of dishonesty constitute

substantial evidence supporting the KUIC’s decision.

              The search for substantial evidence is not limited to what only one

party presents. It encompasses the record as a whole. It is not uncommon for a

party to present substantial evidence supporting his opponent’s position. That was

the case here. In determining whether DeVore was disqualified, the KUIC was not




                                         -7-
limited to reviewing only evidence presented by UPS, but was free to base its

decision on the admissions of DeVore. It did.

                KRS3 341.370 provides, in relevant part:

                (1) A worker shall be disqualified from receiving benefits
                    for the duration of any period of unemployment with
                    respect to which:

                     ....

                     (b) He has been discharged for misconduct or
                         dishonesty connected with his most recent work,
                         or from any work which occurred after the first
                         day of the worker’s base period and which last
                         preceded his most recent work[.]

KRS 341.370(1)(b) (emphasis added). Accordingly, dishonesty is statutorily

disqualifying misconduct. Once it is shown that an employee has acted

dishonestly, the employee is disqualified regardless of whether the underlying

policy is uniformly enforced.

                Here, the KUIC clearly reviewed the totality of the record, including

the evidentiary hearing before the referee. The KUIC based its disqualification on

DeVore’s acknowledgement that UPS had a policy requiring crewmembers to take

a reduction in pay if they were released early and his sworn admission to releasing

a crewmember without entering the release code into the computer system. This,

alone, is competent and substantial evidence supporting a finding of dishonesty.


3
    Kentucky Revised Statutes.

                                           -8-
                DeVore next contends that both the referee and the KUIC shifted the

burden of proof onto him and effectively required him to disprove his

disqualification. We disagree.

                The employee seeking unemployment insurance “bears the overall

burden of proof regarding his entitlement to benefits.” Alford v. Kentucky

Unemployment Ins. Comm’n, 568 S.W.3d 367, 370 (Ky. App. 2018). However,

“the employer bears the burden of proof in establishing that the claimant should be

disqualified from receiving benefits because of misconduct.” Id.

                Regarding the referee, DeVore asserts that after he presented evidence

of qualification, the referee shifted the burden by continuing to question him on the

reason he was fired. In other words, DeVore contends that the referee should have

ended his inquiry once he submitted sufficient evidence of qualification of

benefits. However, a referee “shall, if necessary to secure full information on the

issues, examine each party who appears and witnesses.” 787 KAR4 1:110 Section

1(4)(a)(2). One issue before the referee was disqualification. To secure all

information necessary to resolve the issue, the referee was required to question

Devore on the reason for his termination. This is not burden shifting.

                Likewise, the KUIC did not engage in improper burden shifting. The

KUIC, in its opinion, stated, “The employer trying to show a disqualification under


4
    Kentucky Administrative Regulations.

                                           -9-
KRS 341.370 must bear the burden of proof by a preponderance of credible

evidence.” (T.R. at 157.) Accordingly, the correct standard was applied.

              DeVore takes further issue with the fact that the KUIC found his

statement that he had the discretion to allow an employee to leave work early

without a reduction in pay not credible. He states that the referee (and therefore

KUIC) had “no reliable, evidence-based way to assess the credibility of his

explanation. KUIC’s decision to find that his testimony was not credible was

based wholly on the referee’s uneducated impression of Mr. Devore’s testimony

and in the total absence of any opportunity for Mr. DeVore to support his

testimony by cross-examining UPS witnesses.”

              This Court fails to see how this constitutes burden shifting.

Nonetheless, KUIC is responsible for weighing the credibility of the evidence.

Here, DeVore admitted that employees were allowed to leave early, with a

reduction in their pay. He then contradicts his own testimony by stating he has the

discretion whether or not their pay is reduced. It is obvious to this Court why the

KUIC and the referee found this testimony not credible. A credibility assessment

is not based on the assessor’s expertise in the witness’s own field; it is based on

common human experience in assessing whether statements asserted as truth are

believable.




                                         -10-
            We find that neither the referee or the KUIC shifted the burden to

DeVore.

                                CONCLUSION

            Based on the foregoing, we affirm the January 15, 2020 order of the

Jefferson Circuit Court

            ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE UNITED
                                         PARCEL SERVICE CO.:
John S. Friend
Robert W. “Joe” Bishop                   Tony C. Coleman
Lauren E. Freeman                        Amir J. Nahavandi
Anita E. Zipfel                          Louisville, Kentucky
Louisville, Kentucky
                                         BRIEF FOR APPELLEE
                                         KENTUCKY UNEMPLOYMENT
                                         INSURANCE COMMISSION:

                                         Sam Flynn
                                         Frankfort, Kentucky




                                      -11-